



EXHIBIT 10.16


IHS MARKIT LTD. RESTRICTED SHARE UNIT GRANT NOTICE AND
RESTRICTED SHARE UNIT AGREEMENT
UNDER THE
IHS MARKIT LTD. 2014 EQUITY INCENTIVE AWARD PLAN


IHS Markit Ltd., an exempted company incorporated under the laws of Bermuda (the
“Company”), pursuant to its 2014 Equity Incentive Award Plan (the “Plan”),
hereby grants to the individual listed below (“you” or the “Holder”) an Award of
Restricted Share Units (“RSUs”) indicated below, which RSUs shall be subject to
vesting based on your continued employment with the Company (or any Affiliate
thereof), as provided herein. This award of RSUs, together with any accumulated
Dividend Equivalents as provided herein (the “Award”), is subject to all of the
terms and conditions as set forth herein, and in the Restricted Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Share Unit Grant Notice (the “Grant Notice”) and the Agreement.
Holder:
Participant Name
 
 
Employee ID:
Employee ID
 
 
Grant Date:
Grant Date
 
 
Number of RSUs:
Number of Awards Granted
 
 
Vesting Schedule:
# Units Vesting
 
Vest Date
 
[insert actual units and vest dates here]



By your submission of your electronic acceptance of the Award or, if required by
applicable law, by your signature below, subject to this Grant Notice as
designated by the Company, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Grant Notice. You agree to access copies of the
Plan and the prospectus governing the Plan (collectively, the “Plan Documents”)
on the Company’s intranet or on the website of the Company's designated
brokerage firm. Paper copies are also available upon request to the Secretary of
the Company at the Company's corporate offices. YOU MUST ACCEPT THIS AWARD BY
THE DATE DETERMINED AND COMMUNICATED TO YOU BY THE COMPANY BUT IN ANY EVENT NO
LATER THAN TWO (2) MONTHS AFTER THE GRANT DATE OR THE AWARD WILL AUTOMATICALLY
BE CANCELLED.
You have reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understand all provisions of this Grant Notice, the Agreement and the Plan. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to the Plan, this Grant Notice or
the Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Grant Notice effective as
of the Grant Date.
HOLDER Participant Name
By: _________________________________
Print Name:
Address:














--------------------------------------------------------------------------------





EXHIBIT A


TO RESTRICTED SHARE UNIT GRANT NOTICE


RESTRICTED SHARE UNIT AGREEMENT


Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to you the right to receive a number of RSUs set forth in the Grant
Notice, together with Dividend Equivalents, if any, to the extent provided in
Section 2(f) below, subject to all of the terms and conditions set forth in this
Agreement and the Grant Notice. The Award is also subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between your employment agreement with the Company, the
Plan and this Agreement, the terms of your employment agreement and the Plan
shall control, in that order. Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice, as
applicable.
Terms and Conditions
   
1.Grant of RSUs. Effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), and subject to the terms and conditions set forth in the
Plan and this Agreement, the Company has granted to you, pursuant to the Grant
Notice and the Plan, the number of RSUs set forth in the Grant Notice and
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(f)
below, subject to the restrictions, terms and conditions set forth in this
Agreement and the Plan. Each RSU represents the right to receive one Share at
the time provided for herein, together with any Dividend Equivalent issued in
respect thereof. Your right to receive Shares and Dividend Equivalents, if any,
under this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.


2.RSUs.


a.Rights as a Shareholder. You shall have no rights of a shareholder with
respect to the Shares represented by RSUs, including, but not limited to, the
right to vote and to receive dividends, unless and until such Shares are
transferred to you pursuant to the Plan and this Agreement.


b.Vesting and Payment. Subject to Section 2(c) below and the other terms and
conditions of this Agreement, the RSUs and accumulated Dividend Equivalents, if
any, to the extent provided in Section 2(f) below, shall become vested in
accordance with the vesting schedule set forth in the Grant Notice (but will
remain subject to the terms of this Agreement and the Plan), provided that you
have not experienced a Termination of Service prior to the applicable vesting
date, except as otherwise provided in Section 2(c) below. There shall be no
proportionate or partial vesting in the periods prior to each vesting date and
all vesting shall occur only on the applicable vesting date. Subject to the
terms of this Agreement and the Plan, the Shares and accumulated Dividend
Equivalents, if any, to the extent provided in Section 2(f) below, shall be
delivered and paid to you as soon as practicable following the applicable
vesting date. In the event that you are a resident of a country where applicable
local law requires the Award to be settled in cash, the Company will settle the
RSUs and accumulated Dividend Equivalents, if any, to the extent provided in
Section 2(f) below, in a cash payment to you. In its sole discretion, the
Company may elect to deliver the Shares to you by book-entry in the Company’s
books or by electronic delivery to a brokerage account established for your
benefit at a financial/brokerage firm selected by the Company. You agree to
complete and sign any documents and take any additional action that the
financial/brokerage firm designated by the Company may request to enable the
Company to deliver the Shares on your behalf. The date of settlement shall not
be later than 2½ months after the later of (x) the end of the Company’s fiscal
year in which the applicable vesting date occurs or (y) the end of the calendar
year in which the applicable vesting date occurs.


c.Forfeiture. Upon your Termination of Service for any reason, other than your
death or Disability or, if eligible, your retirement in accordance with the
terms of the Company’s Equity Retirement Policy, as amended from time to time
(the “Retirement Policy”), any and all unvested RSUs, together with all unvested
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(f)
below, shall automatically be cancelled for no consideration, and shall cease to
be outstanding. For avoidance of doubt, should you cease to be an Employee but
otherwise continue in service as a contractor or consultant, you will forfeit
any and all unvested RSUs unless otherwise approved by the Committee. In the
event of your Termination of Service prior to the applicable vesting date due to
your death or Disability, the unvested RSUs shall vest and be free of
restrictions on the date of your Termination of Service due to death or
Disability. In the event of your Termination of Service prior to the applicable
vesting date due to your retirement in accordance with the terms of the
Retirement Policy, any





--------------------------------------------------------------------------------





unvested RSUs granted at least twelve (12) months prior to your effective date
of retirement shall vest and be free of restrictions on or before the
sixty-fifth (65th) day following your effective date of retirement, subject to
the terms of this Agreement, the Plan and the Retirement Policy and your
execution and non-revocation of a release of claims in favor of the Company. If
such sixty-five (65) day period begins in one calendar year and ends in the next
calendar year, the date of the vesting and settlement of the RSUs shall be made
within the time frame provided but in the second of such calendar years.


d.Restriction on Transfer of RSUs. No RSUs shall be transferable by you other
than by will or by the laws of descent and distribution. Any attempt to transfer
the RSUs other than in accordance with the expressed terms of the Plan shall be
void.


e.Certain Legal Restrictions. The Plan, this Agreement, the granting, vesting
and settlement of the RSUs and Dividend Equivalents, if any, to the extent
provided in Section 2(f) below, and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, foreign,
provincial, state and local laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Shares are listed.


f.Dividend Equivalents. During the period from the Grant Date through the date
on which Shares underlying vested RSUs are issued to you pursuant to Section
2(b), the Company shall credit the Holder with Dividend Equivalents equal to the
dividends the Holder would have received if the Holder had been the actual
record owner of the underlying Shares on each dividend record date. If a
dividend on the Shares is payable wholly or partially in Shares, the Dividend
Equivalent representing that portion shall be in the form of additional RSUs,
credited on a one-for-one basis. If a dividend on the Shares is payable wholly
or partially in cash, the Dividend Equivalent representing that portion shall
also be in the form of cash, and the Holder shall be treated as being credited
with any cash dividends, without earnings, until settlement pursuant to Section
2(b) above. If a dividend on Shares is payable wholly or partially in a form
other than cash or Shares, the Committee may, in its discretion, provide for
such Dividend Equivalents with respect to that portion as it deems appropriate
under the circumstances. Dividend Equivalents shall be subject to the same terms
and conditions as the RSUs originally awarded pursuant to the Grant Notice and
this Agreement, and they shall vest (or, if applicable, be forfeited) as if they
had been granted at the same time as the original RSU Award.


g.Corporate Events. Except as otherwise provided in the Grant Notice or this
Agreement, the provisions of Section 13.2 of the Plan shall apply to the RSUs
and Dividend Equivalents, if any, to the extent provided in Section 2(f).


3.Withholding of Taxes. You acknowledge that you are responsible to pay any and
all applicable tax obligations, including withholding and other taxes, which may
be due as a result of receipt of this Award, the vesting and payout of the RSUs
that you receive under this Award or your eligibility for retirement in
accordance with the terms of the Retirement Policy. You acknowledge and agree
that the payment of such tax obligations may be made by any one or a combination
of the following methods, as determined by the Company or the Committee: (a) the
Company’s repurchase of Shares to be issued upon settlement of the RSUs; (b) the
sale of Shares acquired upon settlement of the RSUs either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); (c) direct payment by
you to the Company; (d) payroll withholding from your wages or other cash
compensation paid to you by the Company; or (e) any other method as the Company
or Committee may elect in compliance with the Plan, the Code and applicable law.
The Fair Market Value of the Shares that are repurchased, if applicable, will be
determined as of the date when the taxes otherwise would have been withheld in
cash, and will be applied as a credit against the taxes.


Depending on the withholding method, the Company may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including applicable maximum rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common share equivalent. If the obligation for
taxes is satisfied by the repurchase of Shares, you are deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares are repurchased by the Company solely for the
purpose of paying the taxes.
You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.





--------------------------------------------------------------------------------





If you are subject to tax liabilities in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for tax liability in more than one jurisdiction.


4.Provisions of Employment Agreement and Plan Control. This Agreement is subject
to (i) your employment agreement with the Company and (ii) all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the provisions of your employment agreement with the Company or the terms set
forth in the Plan, the provisions of your employment agreement with the Company
and the terms set forth in the Plan shall control, in that order of priority,
and this Agreement shall be deemed to be modified accordingly.


5.Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Holder with respect to the subject matter
hereof.


6.Notices. Any notice or communication given hereunder shall be in writing or by
electronic means as set forth in Section 16 below and, if in writing, shall be
deemed to have been duly given: (i) when delivered in person; (ii) five (5)
business days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):




If to the Company, to:
Corporate Human Resources
IHS Markit
15 Inverness Way East
Englewood, Colorado 80112
Telephone No. 303-397-7977
E-mail: stock@ihsmarkit.com


If to the Holder, to the address on file with the Company.


7.Data Protection. By participating in the Plan and entering into this
Agreement, you hereby acknowledge the holding and processing of personal
information provided by you to the Company, any Affiliate, trustee or third
party service provider, for all purposes relating to the operation of the Plan.
These include, but are not limited to: (i) administering and maintaining your
records; (ii) providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Holder works; (iv) using
information for communication and other administrative purposes; and (v)
transferring information about the Holder to any country or territory that may
not provide the same protection for the information as the Holder’s home
country. Personal information may include, but shall not be limited to:


•
Personal data: Name, address, telephone number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport or
visa information, age, language skills, driver’s license information, birth
certificate and employee number.

•
Employment information: Curriculum vitae or resume, earnings history, employment
references, job title, employment or severance agreement, plan or benefit
enrollment forms and elections and equity compensation or benefit statements.

•
Financial information: Current earnings and benefit information, personal bank
account number, brokerage account information, tax related information and tax
identification number.








--------------------------------------------------------------------------------





The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.


8.Whistleblower Protection; Defend Trade Secrets Act.


a.Nothing in this Agreement or otherwise limits your ability to communicate
directly with and provide information, including documents, not otherwise
protected from disclosure by any applicable law or privilege to the Securities
and Exchange Commission (the “SEC”), any other federal, state or local
governmental agency or commission (“Government Agency”) or self-regulatory
organization regarding possible legal violations, without disclosure to the
Company. The Company may not retaliate against you for any of these activities,
and nothing in this Agreement requires you to waive any monetary award or other
payment that you might become entitled to from the SEC or any other Government
Agency or self-regulatory organization.


b.Further, nothing in this Agreement precludes you from filing a charge of
discrimination with the Equal Employment Opportunity Commission or a like charge
or complaint with a state or local fair employment practice agency. However,
once this Agreement becomes effective, you may not receive a monetary award or
any other form of personal relief from the Company in connection with any such
charge or complaint that you filed or is filed on your behalf.


c.Pursuant to the Defend Trade Secrets Act of 2016, the parties hereto
acknowledge and agree that you shall not have criminal or civil liability under
any Federal or State trade secret law for the disclosure of a trade secret that
(i) is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition and without limiting the preceding
sentence, if you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law as contemplated by the preceding sentence, you may
disclose the relevant trade secret to your attorney and may use such trade
secret in the ensuing court proceeding, if you (X) file any document containing
such trade secret under seal and (Y) do not disclose such trade secret, except
pursuant to court order.


9.Clawback Upon Breach of Certain Restrictive Covenants. Subject to Section 8
and applicable local law, your breach of any non-competition, non-solicitation,
confidentiality, non-disparagement, assignment of inventions, other intellectual
property or other restrictive covenant agreement, including this Section 9 and
any existing employment or similar agreement, which you are a party to with the
Company or any Affiliate, in addition to whatever other equitable relief or
monetary damages that the Company or any Affiliate may be entitled to, shall
result in automatic rescission, forfeiture, cancellation or return of any Shares
(whether or not vested) and any amounts or benefits arising from this Award held
by you. For the avoidance of doubt, this Section 9 expressly permits the Company
to recoup or clawback the value of any compensation that you receive under this
Award, should you breach any of the foregoing covenants. If you are an
individual to whom the Company’s Policy on Recovery of Incentive Compensation
(or any similar policy then in effect) applies, this Section 9 will apply to you
in addition to such policy. Without limiting the generality of the foregoing:


a.Non-Competition. You acknowledge and agree that the Company is engaged in a
highly competitive business and that, given your position and resultant
responsibilities with the Company or any Affiliate and your access to
Proprietary Information, your engaging in any business that is directly
competitive with the Company or any Affiliate would cause it great and
irreparable harm. Accordingly, you agree that, during your employment by the
Company or any Affiliate and continuing one year thereafter, you will not,
without the express written consent of the Company or any Affiliate, directly or
indirectly, own, manage, operate, control, or be employed by any entity engaged
in such segment(s) of the Company’s and/or any Affiliate’s business for which
you had responsibility or about which you had knowledge of, or access to,
Proprietary Information while employed by the Company or any Affiliate. If any
restriction set forth in this Section 9(a) is found to be unenforceable because
it extends for too long a period of time, over too great a range of activities,
or in too broad a geographic area, it shall be interpreted to extend only over
the maximum period of time, range of activities or geographic area as to which
it may be enforceable. You understand and agree that these obligations shall not
expire and shall be tolled during, and so extended by the length of, any period
in which you are in non-compliance. “Proprietary Information” as used herein
shall mean the confidential and/or proprietary knowledge, data, or information
of the Company or any Affiliate, in whatever form. By way of illustration, but
not limitation, “Proprietary Information” includes, as permitted by local law:
(a) trade secrets, inventions, ideas, processes, formulas, source and object
codes, data,





--------------------------------------------------------------------------------





programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques; (b) information regarding research,
development, new products and/or services, marketing and selling, business
plans, budgets and unpublished financial information, licenses, prices and
costs, suppliers, customers, contractors, and consultants; and (c) information
regarding the skills and compensation of other employees of the Company or any
Affiliate. You acknowledge and agree that the Proprietary Information is not
generally known or available to the public and has been acquired, compiled, and
developed by the Company or any Affiliate at their great effort and expense, and
that the Company and its Affiliates are engaged in a highly competitive business
and that their competitive position and commercial value depends upon their
ability to maintain the confidentiality of the Proprietary Information. You
further acknowledge and agree that improperly disclosing, divulging, revealing
or using any of the Proprietary Information will be highly detrimental to the
Company and its Affiliates, and that serious loss of business and damage would
result.


b.Non-Solicitation. During your employment by the Company or any Affiliate and
continuing one year thereafter, you will not directly or indirectly induce: (a)
any employee of the Company or any Affiliate to terminate or negatively alter
his or her relationship with the Company or any Affiliate; or (b) any actual or
prospective customer, supplier, vendor, consultant, or contractor of the Company
or any Affiliate to terminate or negatively alter his, her, or its actual or
potential relationship with the Company or any Affiliate. If any restriction set
forth in this Section 9(b) is found to be unenforceable because it extends for
too long a period of time, over too great a range of activities, or in too broad
a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.  You understand and agree that these obligations shall not expire
and shall be tolled during, and so extended by the length of, any period in
which you are in non-compliance.


c.Confidentiality. Subject to Section 8, at all times during and after your
employment, you will hold in strictest confidence and will not indirectly or
directly disclose or use any of the Proprietary Information (as defined above),
except as may be required by your work for the Company or any Affiliate.


10.Acquired Rights. In accepting the Award, you acknowledge that:


a.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, as provided in the Plan;


b.the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future Awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;


c.all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;


d.your participation in the Plan is voluntary;


e.the RSUs are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or to your actual
employer, and RSUs are outside the scope of your employment contract, if any;


f.the RSUs are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


g.neither the RSUs nor any provision of this Agreement, the Plan or the policies
adopted pursuant to the Plan confer upon you any right with respect to
employment, continuation of current employment or retirement eligibility, and in
the event that you are not an employee of the Company or any subsidiary of the
Company, the RSUs shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate;


h.the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


i.the value of Shares acquired on vesting of RSUs may increase or decrease in
value;





--------------------------------------------------------------------------------







j.no claim or entitlement to compensation or damages arises from the termination
of the RSUs, and no claim or entitlement to compensation or damages shall arise
from any diminution in value of the RSUs or Shares received upon the vesting of
the RSUs resulting from the termination of your entitlement by the Company or
any Affiliate (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and any Affiliate from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim; and


k.subject to Section 2(c) above, in the event of a termination of your
employment (whether or not in breach of local labor laws), your right to receive
RSUs and vest under the Plan, if any, will terminate effective as of the date of
your actual termination of employment and will include any notice period
mandated under local law (e.g., any period of “garden leave” or other similar
notice period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to receive Shares pursuant to the RSUs after termination of employment, if
any, will be measured by the date of your actual termination of employment and
will include any notice period mandated under local law.


11.Language. If you have received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


12.No Guaranteed Employment. Nothing contained in this Agreement or in the Grant
Notice (including, for the avoidance of doubt, the vesting schedule set forth in
the Grant Notice) shall affect the right of the Company or any of its Affiliates
to terminate the Holder’s employment at any time, with or without Cause, or
shall be deemed to create any rights to or any express or implied promise of
employment, continued employment or retirement eligibility. The rights and
obligations arising under this Agreement are not intended to and do not affect
the Holder’s employment relationship that otherwise exists between the Holder
and the Company or any of its Affiliates, whether such employment relationship
is at will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Holder and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.


13.Power of Attorney. The Company (including its successors and assigns) is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Holder for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Holder, may in the name and stead of the Holder, make
and execute all conveyances, assignments and transfers of the RSUs, Dividend
Equivalents, other property issued in respect of such RSUs, Shares and any
property provided for herein, and the Holder hereby ratifies and confirms that
which the Company, as said attorney-in-fact, shall do by virtue hereof.
Nevertheless, the Holder shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.


14.Waiver of Jury Trial. Each party to this Agreement, for itself and its
affiliates, hereby irrevocably and unconditionally waives to the fullest extent
permitted by applicable law all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to the actions of the parties hereto or their respective affiliates
pursuant to this Agreement or in the negotiation, administration, performance or
enforcement of this Agreement.


15.Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.


16.Mode of Communications. The Holder agrees, to the fullest extent permitted by
applicable law, in lieu of receiving documents in paper format, to accept
electronic delivery of any documents that the Company or any of its Affiliates
may deliver in connection with this grant of RSUs, including, without
limitation, prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. The Holder further





--------------------------------------------------------------------------------





agrees that electronic delivery of a document may be made via the Company’s
email system or by reference to a location on the Company’s intranet or website
or the online brokerage account system.


17.No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.


18.Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives. The illegality, unenforceability or invalidity of
any provision of this Agreement shall not affect the legality, enforceability or
validity of any other provision of this Agreement.


19.Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.


20.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of New York located in the borough of Manhattan in New York City in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation and enforcement hereof,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such action, suit or proceeding and agrees that
the mailing of process or other papers in connection with any such action, suit,
or proceeding in the manner provided in Section 6 hereof or in such other manner
as may be permitted by law shall be valid and sufficient service thereof.


21.Miscellaneous.


a.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or any Affiliate by which the Holder is employed, and
require such successor to expressly assume and agree in writing to perform, this
Agreement.


b.The Holder agrees that the Award of the RSUs hereunder is special incentive
compensation and that it, any Dividend Equivalents or any other property issued
in respect of such RSUs will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company, unless specifically provided in
the applicable plan.


c.No modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.


22.Section 409A and Section 457A. To the extent the Committee determines that
any payment under this Agreement is subject to Section 409A or Section 457A of
the Code, the provisions of Section 13.10 of the Plan (including, without
limitation, the six-month delay relating to “specified employees”) shall apply.





